DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.
 
Response to Amendment
The amendment filed 23 September 2021 has been entered.
Claims 1-2, 4-8, 10-16, and 28-35 and 37 remain pending in the application, wherein claims 1, 10-11, and 33-34 have been amended.  The examiner acknowledges no new matter has been introduced by these amendments.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim 1-2, 4, 6-8, 10-13, 15-16, 28-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar (US PGPub. No. 2012/0040183) in view of Zheng et al. (US PGPub. No. 2015/0360311, previously cited).
Claim 1: Kelkar teaches a cemented carbide pellets that are essentially tungsten carbide hard particles and a cobalt-silicon alloy binder that may be used as in a hardfacing composition (i.e. may be a cladding adhered to a substrate) (paragraph 0014).  A milled powder of the cemented carbide is formed into pellets, which may have rounded body features (i.e. having a spherical shape, spheroidal shape, or a mixture of both) (paragraph 0037), and is preferred to have about 1-10% of the cobalt-silicon binder in the pellets (paragraph 0038).  The pellets may be disposed within an arc hardfacing rod (paragraph 0039).  The outer portion of the hardfacing rod may be steel and helps to form the hardfacing binder for the pellets (i.e. the sintered cemented carbide pellets are in a matrix metal alloy) (paragraph 0039) and the amount of hardfacing binder may be about 31-35 wt% of the hardfacing material composition (claim 22).  Since the hardfacing rod is essentially tungsten carbide pellets and the binder, the amount of tungsten carbide pellets (i.e. sintered cemented carbide pellets) is about 65-69 wt% (calculated as 100% minus the amount of hardfacing binder), which overlaps the claimed range of at least 55 wt% and the courts have held that where claimed ranges overlap or lie prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Kelkar teaches multiple examples where the fracture toughness KIC overlaps the claimed range of greater than 13 MPa·m0.5 (Examples 1, 3, and 4 in Table 2 have KIC of 14.3, 23.1 and 19.8 MPa·m0.5, respectively; Examples 7 and 8 in Table 4 have KIC of 14.9 and 13.2 MPa·m0.5, respectively; Examples 9-12 in Table 5 have KIC of 16.2, 13.5, 20.1, and 17.6 MPa·m0.5, respectively; Examples 14-16 in Table 7 have KIC of 13.2, 22.0, and 18.7 MPa·m0.5, respectively).  See MPEP § 2144.05.  However, Kelkar does not specify where the substrate is a metallic substrate.
In a related field of endeavor, Zheng teaches a composite wear pad that includes a hard particle-containing cladding layer metallurgically bonded to a metal or alloy substrate (i.e. a cladding adhered to a metallic substrate) (paragraph 0001).  Known methods of applying the cladding to the substrate include different welding techniques (paragraph 0004), but other methods are also disclosed (e.g. the method of claim 8).  The hard particles may be cemented carbides, including tungsten carbide, etc. (paragraphs 0041-0042), may be present in the metal or alloy matrix in an amount of 30-80 vol% (i.e. about 43-88 wt% based on 15.63 g/cm3 as the density of WC and 8.9 g/cm3 as the density of Co for an approximation of a Co-based alloy) (paragraph 0043; use of a Co-based alloy recited in paragraph 0048), and may have spherical or elliptical geometry (i.e. spherical shape and/or spheroidal shape) (paragraph 0044).  
As Kelkar and Zheng both teach composite cladding on a substrate wherein the composite contains hard particles such as cemented tungsten carbide in a metal or alloy matrix, they are analogous.  Furthermore, both teach where the cemented carbide may have a spherical shape and may be present in an amount that overlaps (i.e. about 65-69 wt% as estimated from Kelkar and about 43-88 wt% as estimated from Zheng, as outlined above).  It would have been obvious to one 
Claim 2: Zheng teaches where the cemented carbide may have a spherical geometry (paragraph 0044).  A sphere has an aspect ratio of about 1, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 4: Kelkar teaches where it is preferred to have about 1-10 wt% of the cobalt-silicon binder (i.e. metallic binder) in the pellets (paragraph 0038), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 6: Kelkar teaches where large tungsten carbide particles (i.e. cemented carbide pellets) having a size over 30 microns contributes to high fracture toughness (Kelkar, paragraph 0003) (i.e. a size over 30 microns would have been obvious to one of ordinary skill in the art).  Zheng teaches where the hard particles (e.g. cemented carbide) may have a size of 0.1 microns to 10 mm (Zheng, paragraph 0044).  Both of these size ranges overlap the claimed range of 10-100 µm.  See MPEP § 2144.05.
Claim 7: Kelkar teaches where the silicon in the cobalt-silicon alloy binder allows for lower sintering temperatures and lowers the driving force for grain growth so that articles may have smaller tungsten carbide grain size (paragraph 0012), and further teaches that the average particle size of the tungsten carbide particles in the sintered cemented carbide may be about 0.2-12 microns (i.e. the metal carbide grains have a size less 0.2-12 µm) (paragraph 0024), which overlaps the claimed range of less than 3 µm.  See MPEP § 2144.05.
Claim 8: Kelkar and Zheng teach a cemented carbide composite cladding having substantially identical features as the claimed cladding of instant claim 1, as outlined above.  
Claim 10: Kelkar teaches multiple examples where the fracture toughness KIC overlaps the claimed range of greater than 15 MPa·m0.5 (Examples 3 and 4 in Table 2 have KIC of 23.1 and 19.8 MPa·m0.5, respectively; Examples 9 and 11-12 in Table 5 have KIC of 16.2, 20.1, and 17.6 MPa·m0.5, respectively; Examples 15-16 in Table 7 have KIC of 22.0 and 18.7 MPa·m0.5, respectively).  See MPEP § 2144.05.  
Claim 11: Kelkar multiple examples where the fracture toughness is greater than 13 MPa·m0.5 and the transverse rupture strength (“TRS”) overlaps the claimed range of at least 650 MPa (Examples 1 and 3 in Table 2 have TRS of 2055 and 2910 MPa, respectively; Examples 7 and 8 in Table 4 have TRS of 2992 and 1848 MPa, respectively; Examples 9-12 in Table 5 have TRS of 1538, 676, 2455, and 2041 MPa, respectively; Examples 14-16 in Table 7 have TRS of 1882, 2888, and 1993 MPa, respectively).  See MPEP § 2144.05.
Claim 12: Kelkar and Zheng teach a cemented carbide composite cladding having substantially identical features as the claimed cladding of instant claim 1, as outlined above, and applied to a metallic substrate as claimed in instant claim 1.  Therefore, the composite is considered to have the claimed Young’s modulus (i.e. Young’s modulus is a material property) as compared to the Young’s modulus of a metallic substrate because substantially identical materials have the same properties or functions absent and objective showing.  See MPEP § 2112.01.
Claim 13: Zheng teaches where hard particles (i.e. the sintered cemented carbide of the composite as outlined above) may have a size less than 45 µm (paragraph 0044), which renders as obvious to one of ordinary skill in the art that the majority of particles are thus sized (i.e. greater than 50% of the particles have a size less than 45 µm).
Claim 15: Kelkar and Zheng teach a cemented carbide composite cladding having substantially identical features as the claimed cladding of instant claim 1, as outlined above.  Therefore, the composite is considered to have the claimed normalized thermal stress resistance (i.e. thermal stress resistance is a material property) because substantially identical materials have the same properties or functions absent and objective showing.  See MPEP § 2112.01.
Claim 16: Zheng teaches where the plurality of hard particles (i.e. the sintered cemented carbide of the composite as outlined above) are dispersed uniformly in a matrix alloy (i.e. the sintered cemented carbide pellets do not exhibit particle sinking since they are dispersed uniformly) (paragraph 0014).
Claim 28: Zheng teaches that the composite wear pad (i.e. the cladding) may be attached to an inner diameter of a tube (i.e. the metallic substrate has a cylindrical geometry having an inner diameter to which the composite cladding is adhered) (paragraph 0040).
Claims 29-30: All limitations of claims 29-30 are included in claim 12, which is outlined above, except that the amount of sintered cemented carbide pellets is broader (at least 10 wt%).  However, the ranges disclosed by Kelkar and by Zheng (i.e. about 65-69 wt% as estimated from Kelkar and about 43-88 wt% as estimated from Zheng, as outlined above) still overlaps this broader claimed range.  See MPEP § 2144.05.
Claims 31-32: Zheng teaches where the cemented carbide may have a spherical geometry (paragraph 0044).  A sphere has an aspect ratio of about 1, which overlaps the claimed ranges.  See MPEP § 2144.05.
Claims 33-34: Kelkar teaches where the silicon in the cobalt-silicon alloy binder allows for lower sintering temperatures and lowers the driving force for grain growth so that articles may have smaller tungsten carbide grain size (paragraph 0012), and further teaches that the average particle size of the tungsten carbide particles in the sintered cemented carbide may be about 0.2-12 microns 
Claim 35: Zheng teaches that the composite wear pad (i.e. the cladding) may be attached to an inner diameter of a tube (i.e. the metallic substrate has a cylindrical geometry having an inner diameter to which the composite cladding is adhered) (paragraph 0040).
Claim 37: Kelkar teaches where cemented carbide is made from milled powder of tungsten carbide powder and elemental powders of the silicon-cobalt binder (paragraphs 0027-0028) and where tungsten carbide is known to be at least WC and W2C (paragraph 0008).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar (US PGPub. No. 2012/0040183) in view of Zheng et al. (US PGPub. No. 2015/0360311, previously cited) as applied to claim 1 above, and further in view of Yacobucci et al. (US PGPub. No. 2018/0209441, previously cited).
Claim 5: The teachings of Kelkar and Zheng regarding claim 1 are outlined above.  Kelkar further teaches where the cemented carbide may be made from conventional tungsten carbide/cobalt cemented carbides (Kelkar, paragraph 0030), and Zheng teaches where the powder hard particles and powder matrix alloy is densified to the desired amount (Zheng, paragraph 0074).  However, neither of these references specifies the theoretical density or the porosity of the sintered cemented carbide pellets.
prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Kelkar, Zheng, and Yacobucci all teach composite claddings of cemented tungsten carbide in a cobalt alloy matrix and/or with cobalt alloy binder, they are analogous.  Furthermore, each of these references teach where the cemented carbide may be spherical and present in an amount with overlapping ranges (i.e. about 65-69 wt% as estimated from Kelkar, about 43-88 wt% as estimated from Zheng, and about 0.5-90 wt% as disclosed by Yacobucci, as outlined above).  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the Zheng-modified composite cladding of Kelkar to include where the composite cladding can be fully dense or substantially fully dense (i.e. the cemented tungsten carbide particles of the cladding must also be fully dense or substantially fully dense) as taught by Yacobucci as this is 
Claim 14: Yacobucci teaches where the cladding can have porosity less than 5 vol% or less than 3 vol% (paragraph 0025), which overlaps the claimed range.  See MPEP § 2144.05.

Response to Arguments
Applicant’s amendments to claim 1, which amends the limitations of dependent claim 12, has overcome the objection to claim 30.  The objection to claim 30 under 37 CFR 1.75 as being a substantial duplicate of claim 12 previously set forth in the Final Office Action mailed 27 April 2021 has been withdrawn. 
Applicant’s amendments to claims 33 and 34 have overcome the indefiniteness due to antecedent basis previously set forth in the Final Office Action mailed 27 April 2021.  The rejection of claims 33 and 34 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784